


FIRST AMENDMENT
TO
ADVISORY AGREEMENT
 
THIS FIRST AMENDMENT TO ADVISORY AGREEMENT (this “Amendment”), effective as of
June 2, 2010, is entered into by and between UNITED DEVELOPMENT FUNDING IV, a
Maryland real estate investment trust (the “Trust”), and UMTH GENERAL SERVICES,
L.P., a Delaware limited partnership (the “Advisor”).
 
 
W I T N E S S E T H:
 
 
WHEREAS, the parties hereto are parties to that certain Advisory Agreement dated
as of November 12, 2009 (the “Advisory Agreement”);
 
 
WHEREAS, the parties hereto desire to amend the Advisory Agreement, as provided
by this Amendment;
 
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:
 
 
1.  Compensation and Reimbursement of Specified Costs. Sections 3.01(a), 3.01(b)
and 3.01(d) of the Advisory Agreement are hereby deleted in their entirety and
replaced with the following.
 
 
“(a)           Acquisition and Origination Fees and Acquisition Expenses.  The
Trust shall pay to the Advisor or an Affiliate of the Advisor Acquisition and
Origination Fees, and will reimburse the Advisor for Acquisition Expenses, in an
aggregate amount of 3.0% of the net amount available for investment in Assets
(after payment of Selling Commissions, wholesaling fees, marketing support fees,
marketing reallowances and Organization and Offering Expenses); provided,
however, that no Acquisition and Origination Fees or Acquisition Expenses will
be paid or reimbursed with respect to any Asset level indebtedness incurred by
the Trust.  The Acquisition and Origination Fees and Acquisition Expenses that
will be paid or reimbursed by the Trust will be reduced by the amount of any
Acquisition and Origination Fees or Acquisition Expenses paid or reimbursed by
any Person to the Advisor or an Affiliate of the Advisor with respect to any
Asset.  The Trust will not pay or reimburse any Acquisition and Origination Fees
or any Acquisition Expenses with respect to any participation agreement that the
Trust enters into with any Affiliate of the Trust or the Advisor for which the
Advisor or an Affiliate of the Advisor previously has received Acquisition and
Origination Fees or Acquisition Expenses from such Affiliate of the Trust or the
Advisor with respect to the same Asset.  The total of all Acquisition and
Origination Fees, including Debt Financing Fees, from any source, and any
Acquisition Expenses shall be limited in accordance with the Declaration of
Trust and the NASAA Guidelines.”
 
 
“(b)           Advisory Fees.  The Trust shall pay the Advisor Advisory Fees in
the amount of 2.0% per annum of the Average Invested Assets, payable monthly in
an amount equal to one-twelfth of 2.0% of the Average Invested Assets on the
last day of the immediately preceding month; provided, however, that for
purposes of calculating the Advisory Fees, Average Invested Assets will not
include any Asset level indebtedness incurred by the Trust; provided, further,
that no Advisory Fees will be paid with respect to any Asset level indebtedness
incurred by the Trust.  The Advisor, in its sole discretion, may waive, reduce
or defer all or any portion of the Advisory Fees to which it would otherwise be
entitled.”
 
 
 
 

--------------------------------------------------------------------------------

 
“(d)           Subordinated Incentive Fee.  The Trust shall pay to the Advisor a
Subordinated Incentive Fee equal to 15.0% of the amount by which the Trust’s Net
Income for the immediately preceding year exceeds the sum of (i) 100% of
Invested Capital and (ii) the Shareholders’ 10.0% Return from inception through
the end of the immediately preceding year.  The Subordinated Incentive Fee shall
be paid annually and upon termination of this Agreement in accordance with
Section 4.02, unless such termination is by the Trust because of a material
breach of this Agreement by the Advisor.  If the Subordinated Incentive Fee is
being paid in accordance with the termination of this Agreement, such fee will
be payable with respect to the period between the end of the immediately
preceding year and the Termination Date only if a Subordinated Incentive Fee was
payable with respect to such immediately preceding year.  If the Subordinated
Incentive Fee is payable with respect to such period between the end of the
immediately preceding year and the Termination Date, such fee will be based on
(i) the Trust’s Net Income between the end of the immediately preceding year and
the Termination Date and (ii) the sum of (A) 100% of Invested Capital and (B)
the Shareholders’ 10.0% Return from inception through the Termination
Date.  Notwithstanding the foregoing, in the event the Subordinated Incentive
Listing Fee is paid to the Advisor following Listing, no Subordinated Incentive
Fee will be paid to the Advisor.  The Trust, in its sole discretion, may pay the
Subordinated Incentive Fee with an interest bearing promissory note, cash,
Shares, or any combination thereof.  In no event will the Trust pay a
Subordinated Incentive Fee, including any interest payable in connection with
any promissory note issued by the Trust in payment of the Subordinated Incentive
Fee, in excess of the amount that would be presumptively reasonable under
Section 9.7 of the Declaration of Trust.”
 
 
2. Defined Terms; References.
 
 
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Advisory Agreement. Each reference to “hereof,”
“hereunder,” “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Advisory Agreement shall, after the date hereof, refer to the Advisory Agreement
as amended by this Amendment.
 
 
3. Titles and Headings.
 
 
The headings in this Amendment are for reference purposes only, and shall not in
any way affect the meaning or interpretation of this Amendment.
 
 
4. Severability.
 
 
 

--------------------------------------------------------------------------------

 
The invalidity of any portion of this Amendment shall not affect the validity,
force or effect of the remaining portions hereof. If it is ever held that any
restriction hereunder is too broad to permit enforcement of such restriction to
its fullest extent, such restriction shall be enforced to the maximum extent
permitted by law.
 
 
5. Counterparts and Recognition of Facsimile Signatures.
 
 
This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original agreement, but all of which together shall constitute one
and the same instrument. Additionally, the parties hereto acknowledge and agree
that a facsimile signature to this Amendment will be recognized and accepted as
an original signature.
 
 
6. Governing Law.
 
 
The parties hereto agree that this Amendment shall be governed by the provisions
of Section 6.06 of the Advisory Agreement.
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.



 
UNITED DEVELOPMENT FUNDING IV
 
 
By:          /s/ Hollis M.
Greenlaw                                                      
Name:      Hollis M. Greenlaw
Title:        Chief Executive
Officer                                                      
 
 
 
 
UMTH GENERAL SERVICES, L.P.
 
 
By:          /s/ David
Hanson                                                      
Name:     David Hanson
Title:       President                                                      
 
 

 
 
 
 
 
